Citation Nr: 0817561	
Decision Date: 05/29/08    Archive Date: 06/09/08

DOCKET NO.  05-28 601	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia


THE ISSUES

1.  Entitlement to service connection for left shoulder 
disability.

2.  Entitlement to service connection for bilateral ankle 
disability.

3.  Entitlement to service connection for right ear hearing 
loss.


ATTORNEY FOR THE BOARD

M. Riley, Associate Counsel


INTRODUCTION

The veteran served on active duty from June 1999 to November 
2003.  This case comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2004 rating decision issued by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Huntington, West Virginia, which, in pertinent part, 
denied entitlement to service connection for the above 
conditions.  

The veteran's September 2004 notice of disagreement also 
initiated appeals for the claims of entitlement to service 
connection for post-traumatic stress disorder (PTSD) and a 
low back condition.  Service connection for PTSD was granted 
in a January 2007 rating decision and service connection for 
a lumbosacral strain was granted in a July 2007 rating 
decision.  As the veteran has been granted the full benefits 
of these claims on appeal, the issues of entitlement to 
service connection for PTSD and a low back condition are not 
before the Board. 

On his July 2005 Form 9, the veteran requested a hearing 
before a Veterans Law Judge at the RO.  The hearing was 
scheduled, but the veteran did not report. Therefore, the 
hearing request is deemed withdrawn.  38 C.F.R. § 20.704(d) 
(2007).


FINDINGS OF FACT

1.  The veteran does not have a left shoulder disability.

2.  The veteran does not have a bilateral ankle disability.

3.  The veteran does not have a right ear hearing loss 
disability.


CONCLUSIONS OF LAW

1.  Left shoulder disability was not incurred or aggravated 
during active service, and its incurrence or aggravation 
during service may not be presumed.  38 U.S.C.A. §§ 1110, 
1112 (West 2002 & Supp. 2007); 38 C.F.R. §§ 3.303, 3.307, 
3.309 (2007).

2.  Bilateral ankle disability was not incurred or aggravated 
during active service, and its incurrence or aggravation 
during service may not be presumed.  38 U.S.C.A. §§ 1110, 
1112; 38 C.F.R. §§ 3.303, 3.307, 3.309 (2007).

3.  Right ear hearing loss disability was not incurred or 
aggravated during active service, and its incurrence or 
aggravation during service may not be presumed.  38 U.S.C.A. 
§§ 1110, 1112; 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.385 
(2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 
2002 & Supp. 2007) redefined VA's duty to assist the veteran 
in the development of a claim.  VA regulations for the 
implementation of the VCAA were codified as amended at 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2007).

Under the VCAA, VA must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
(3) that the claimant is expected to provide; and (4) must 
request that the claimant provide any evidence in his 
possession that pertains to the claim.  Pelegrini v. Principi 
(Pelegrini II), 18 Vet. App. 112, 120-21 (2004), see 38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).

The United States Court of Appeals for Veterans Claims 
(Court) has also held that the VCAA notice requirements of 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five 
elements of a service connection claim.  Those five elements 
include: 1) veteran status; 2) existence of a disability; 3) 
a connection between the veteran's service and the 
disability; 4) degree of disability; and 5) effective date of 
the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006). 

In a letter issued in April 2007, subsequent to the initial 
adjudication of the claims, the RO notified the veteran of 
the evidence needed to substantiate his claims for 
entitlement to service connection.  The letter also satisfied 
the second and third elements of the duty to notify by 
informing the veteran that VA would try to obtain medical 
records, employment records, or records held by other Federal 
agencies, but that he was nevertheless responsible for 
providing any necessary releases and enough information about 
the records to enable VA to request them from the person or 
agency that had them.

With respect to the fourth element of VCAA notice, the April 
2007 letter contained a notation that the veteran should 
submit any evidence in his possession pertinent to the claims 
on appeal.

The veteran has substantiated his status as a veteran.  He 
was provided complete notice on the remaining Dingess notice 
elements in April 2007, including notification regarding the 
effective date and disability rating elements of his claims.  
The Board notes that in Pelegrini II, the Court also held 
that VCAA notice should be given before an initial AOJ 
decision is issued on a claim.  Pelegrini II, 18 Vet. App. at 
119-120.  While complete VCAA notice was provided after the 
initial adjudication of the claims, this timing deficiency 
was remedied by the issuance of VCAA notice followed by 
readjudication of the claims.  Mayfield v. Nicholson, 444 F. 
3d 1328 (Fed. Cir. 2006).  The claims were readjudicated in 
the July 2007 SSOC.

The Duty to Assist

The VCAA also requires VA to make reasonable efforts to help 
a claimant obtain evidence necessary to substantiate his 
claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c), (d).  This 
"duty to assist" contemplates that VA will help a claimant 
obtain records relevant to his claim, whether or not the 
records are in Federal custody, and that VA will provide a 
medical examination or obtain an opinion when necessary to 
make a decision on the claim.  38 C.F.R. § 3.159(c)(4).

VA has obtained records of treatment reported by the veteran, 
including service medical records, records from various 
federal agencies, and private medical records.  Additionally, 
the veteran was provided necessary VA examinations.

For the reasons set forth above, the Board finds that VA has 
complied with the VCAA's notification and assistance 
requirements.  The appeal is thus ready to be considered on 
the merits.

Legal Criteria

Service connection will be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. § 1110.   

Establishing service connection generally requires (1) 
medical evidence of a current disability; (2) medical or, in 
certain circumstances, lay evidence of in-service incurrence 
or aggravation of a disease or injury; and (3) medical 
evidence of a nexus between the claimed in-service disease or 
injury and the present disability.  Shedden v. Principi, 381 
F.3d 1163, 1167 (Fed. Cir. 2004); see Caluza v. Brown, 7 Vet. 
App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 
(Fed.Cir.1996) (table); see also Shedden v. Principi, 381 
F.3d 1163, 1167 (Fed. Cir. 2004); Hickson v. West, 12 Vet. 
App. 247, 253 (1999); 38 C.F.R. § 3.303. 

Under 38 C.F.R. § 3.303(b), an alternative method of 
establishing the second and third Shedden/Caluza element is 
through a demonstration of continuity of symptomatology.  
Barr v. Nicholson, 21 Vet. App. 303 (2007); see Savage 10 
Vet. App. 488, 495-97 (1997); see also Clyburn v. West, 12 
Vet. App. 296, 302 (1999).  Continuity of symptomatology may 
be established if a claimant can demonstrate (1) that a 
condition was "noted" during service; (2) evidence of post-
service continuity of the same symptomatology; and (3) 
medical or, in certain circumstances, lay evidence of a nexus 
between the present disability and the post-service 
symptomatology.  Savage, 10 Vet. App. at 495-96; see Hickson, 
12 Vet. App. at 253 (lay evidence of in-service incurrence 
sufficient in some circumstances for purposes of establishing 
service connection); 38 C.F.R. § 3.303(b).

Lay persons are not competent to opine as to medical etiology 
or render medical opinions.  Barr v. Nicholson; see Grover v. 
West, 12 Vet. App. 109, 112 (1999); Espiritu v. Derwinski, 2 
Vet. App. 492, 494 (1992).  Lay testimony is competent, 
however, to establish the presence of observable 
symptomatology and "may provide sufficient support for a 
claim of service connection."  Layno v. Brown, 6 Vet. App. 
465, 469 (1994); see also Falzone v. Brown, 8 Vet. App. 398, 
405 (1995) (lay person competent to testify to pain and 
visible flatness of his feet); Espiritu, 2 Vet. App. at 494-
95 (lay person may provide eyewitness account of medical 
symptoms).  

"Symptoms, not treatment, are the essence of any evidence of 
continuity of symptomatology."  Savage, 10 Vet. App. at 496 
(citing Wilson v. Derwinski, 2 Vet. App. 16, 19 (1991).  Once 
evidence is determined to be competent, the Board must 
determine whether such evidence is also credible.  See Layno, 
supra (distinguishing between competency ("a legal concept 
determining whether testimony may be heard and considered") 
and credibility ("a factual determination going to the 
probative value of the evidence to be made after the evidence 
has been admitted").

Service connection may also be granted for a disease first 
diagnosed after discharge when all of the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2007).

Additionally, for veteran's who have served 90 days or more 
of active service during a war period or after December 31, 
1946, certain chronic disabilities, such as arthritis and 
organic diseases of the nervous system, are presumed to have 
been incurred in service if such manifested to a compensable 
degree within one year of separation from service. 38 
U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307(a), 3.309(a). 
With chronic diseases shown as such in service, or within the 
presumptive period after service, so as to permit a finding 
of service connection, subsequent manifestation of the same 
chronic disease at any later date, however remote, are 
service connected unless clearly attributable to intercurrent 
causes.  38 C.F.R. § 3.303(b) (2007).

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107 (West 2002); see also 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).



Left Shoulder and Bilateral Ankle Disabilities

Service treatment records show that the veteran was treated 
throughout active service for mechanical low back pain; in 
September 2002, he reported that he experienced radiating 
pain from his low back into his upper back and shoulder.  On 
his August 2003 medical history form, the veteran reported 
that he experienced occasional shoulder pain and swelling of 
the ankles in cold weather.  The examiner noted in the 
comments section of the medical history form that the veteran 
had upper back pain between the shoulders that was not 
actually shoulder pain and mild ankle swelling with overuse.  
The August 2003 report of examination for discharge from 
service shows that the veteran's upper extremities, lower 
extremities, and feet were found to be normal.

The post-service medical evidence of record shows that while 
the veteran has complained of pain in his left shoulder and 
ankles, he has not been found to have an underlying 
disability of the left shoulder or ankles.  At the veteran's 
May 2004 VA examination, the shoulders and ankles were found 
to be normal.  A diagnosis of arthralgia (or pain) of the 
ankles was made, while no diagnosis was rendered with respect 
to the left shoulder.  In addition, X-rays of the shoulder 
and ankles were normal.  

The veteran is competent to report current symptomatology; 
however, pain, without a diagnosed or identifiable underlying 
malady or condition, does not constitute a "disability" for 
which service connection may be granted.  Sanchez-Benitez v. 
West, 13 Vet App 282 (1999); aff'd Sanchez-Benitez v. 
Principi, 259 F.3d 1356 (Fed. Cir. 2001).  Accordingly, the 
May 2004 diagnosis of arthralgia of the ankles is not a 
disability for which service connection may be granted.  

There is no competent evidence in service, or since, showing 
underlying left shoulder or bilateral ankle disabilities.  
The Board has considered the veteran's statements, but as a 
lay person, he is not competent to diagnose left shoulder or 
bilateral ankle disability, and he has not reported such 
underlying disabilities. Grottveit v. Brown, 5 Vet. App. 91, 
93 (1993).  Absent competent evidence establishing the 
presence of a current underlying disability, a necessary 
element for service connection is not shown.

Absent proof of the existence of the disability being 
claimed, there can be no valid claim.  See Gilpin v. West, 
155 F.3d 1353 (Fed. Cir. 1998); Degmitech v. Brown, 104 F.3d 
1328 (Fed. Cir. 1997); Brammer v. Derwinski, 3 Vet. App. 223 
(1992); Rabideau v. Derwinski, 2 Vet. App. 141 (1992).  
Accordingly, the Board must conclude that the preponderance 
of the evidence is against the claims.

Right Ear Hearing Loss

For the purposes of applying the laws administered by VA, 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies 500, 1000, 
2000, 3000, 4000 Hertz is 40 decibels or greater; or when the 
auditory thresholds for at least three of the frequencies 
500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or 
greater; or when speech recognition scores using the Maryland 
CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

The veteran contends that he incurred a right ear hearing 
loss disability as a result of noise exposure during his 
active duty service.  Specifically, he contends that he was 
exposed to noise from the extensive use of live ammunition, 
artillery simulators, demolition explosions, and the 
explosion of live hand grenades during his active duty 
service.

Service treatment records are negative for treatment or 
complaints of right ear hearing loss.  The enlistment 
examination for separation in August 2003 does show some 
right ear high frequency hearing loss when compared to the 
enlistment examination audiogram of March 1999, but not as 
defined in 38 C.F.R. § 3.385.  

The August 2003 audiogram showed pure tone thresholds, in 
decibels, were as follows:






HERTZ



500
1000
2000
3000
4000
RIGHT
20
10
15
25
25
LEFT
15
10
10
5
40

Examination of the ears was normal.

The post-service evidence of record shows that while the 
veteran has complained of hearing loss, worse on the right 
than the left, he has not been found to have a hearing loss 
disability for VA purposes.  

Upon VA audiological examination in May 2004, the veteran 
reported that his hearing loss was due to service and 
exposure to noisy tanks and other heavy equipment.  He was 
provided an audiogram and pure tone thresholds, in decibels, 
were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
10
5
15
20
LEFT
10
5
10
15
40

Speech audiometry revealed speech recognition ability of 96 
percent in both ears.  The diagnosis was mild high frequency 
sensorineural hearing loss in the right ear.  The examiner 
concluded that some of the veteran's hearing loss was due to 
his in-service noise exposure.

There is no evidence showing that the veteran has a right ear 
hearing loss disability as defined by VA in 38 C.F.R. 
§ 3.385.  The Board therefore finds that the veteran does not 
have a current right ear hearing loss disability for VA 
purposes.

Accordingly, service connection is not warranted for this 
claimed disability.



ORDER

Entitlement to service connection for left shoulder 
disability is denied.

Entitlement to service connection for bilateral ankle 
disability is denied.

Entitlement to service connection for right ear hearing loss 
is denied.



____________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


